DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE) Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/29/2022 has been entered. 

Response to Arguments
3.	This office action is in response to the amendment filed on 04/29/2022.  Claims 1-20 are pending in this application and have been considered below.

4.	The claim interpretation under 35 USC 112(f) to claim 8 has not been addressed by the amendment.  Therefore, the claim interpretation under 35 USC 112(f) is not withdrawn.  See below for details.

5.	The rejection under 35 USC 112(a) claims of 1 and 8 is corrected by the amendment.  Therefore, the rejection of claims 1 and 8 is withdrawn.  However, the rejection under 35 USC 112(a) claim 15 is not corrected by the amendment.  Therefore, the rejection of claim 15 is not withdrawn.

6.	Applicant’s arguments with respect to claim 1, 8 and 15 have been considered but are moot in view of new ground(s) of rejection because of the amendments.  


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The new limitation added by the amendment filed on 04/06/2022 in theindependent claim 15 “at least one candidate safe zone associated with a time interval during which the safe zone is active and outside of which the safe zone is not active” (hereinafter newly added limitation) is not supported by the applicant's original disclosure.  Specifically, the newly added limitation “outside of which the safe zone is not active” is not supported by the applicant's original disclosure.  The examiner has reviewed the entire original disclosure of instant application and is unable to find a support for the above newly added limitation in the applicant's original disclosure.  Moreover, none of the originally filed drawings show the above newly added limitation.
To find support for the above newly added limitations, the examiner has reviewed the entire original specification of the instant application and was unable to find a support for the above newly added limitation. 
For example, in paragraph 0059 of the original disclosure of the application, the applicant teaches “A safe zone can be defined based on the presence of two or more tracking devices being located in the same place at the same time. A safe zone may be active or enabled only during a particular time period (e.g., work hours on weekdays, between 5pm and 10pm on weekends, etc.)”.  in paragraph 0039 of the original disclosure of the application, the applicant teaches “The safe zone database 218 includes a list of safe zones associated with a particular user 103 and/or tracking device 106, for instance a geographic location or boundary associated with a safe zone, a time period for which the safe zone is enabled, an extension time period or extension distance associated with a safe zone, a delay time associated with a safe zone or tracking device, and the like.”
Nowhere in the above sections of the original disclosure of the application or in any other sections of the original disclosure of the application is there any teaching or suggestion to show support for the above newly added limitation in claim 15.
Hence, the above newly added limitation “outside of which the safe zone is not active” lacks "written description requirement" in the original disclosure of the application. 
Therefore, the newly added limitation in claim 15 raises an issue of "new matter" as the limitation is not supported by the applicant's original disclosure. 


Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	The claim(s) (claim 8) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configuring the tracking device to operate in a first operating mode; and configuring the tracking device to operate in a second operating mode …..” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 1, 3-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (US 20120009943) (hereinafter Greenberg) in view of Chen et al. (US 20150319569) (hereinafter Chen) and further in view of DOYLE et al. (US 20130033375) (hereinafter DOYLE).

    PNG
    media_image1.png
    327
    456
    media_image1.png
    Greyscale

Regarding claims 1 and 8:
As shown in figures 1-9, Greenberg discloses a method for locating a tracking device of a user (figure 5, par 0008-0090), comprising: 
receiving, by a tracking system from a mobile device, a location of the tracking device (par 0008-0009); 
identifying, by the tracking system, a geographic boundary (see a geographic boundary in figure 5) in which the location of the tracking device is located (par 0008-0009, 0024); 
in response to determining, by the tracking system, that the geographic boundary corresponds to a safe zone (safe location interpreted to be safe zone (see claim 7), configuring the tracking device to operate in a first operating mode (in par 0040, Greenberg teaches “An example of using a signal-sending base station with a receiver on a trackee is the following multi-mode system, which comprises: a first mode which is a low-power mode which operates while a signal is received indicating that the receiver on the trackee remains within range of the base station; a second mode which is a standby mode (such as, e.g., a standby mode that is engaged when no signal indicating that the receiver on the trackee remains within range of the base station is received)”); and 
in response to determining, by the tracking system, that the tracking device has crossed the geographic boundary, configuring the tracking device to operate in a second operating mode (par 0040) (in par 0040, Greenberg teaches “An example of using a signal-sending base station with a receiver on a trackee is the following multi-mode system, which comprises: a first mode which is a low-power mode which operates while a signal is received indicating that the receiver on the trackee remains within range of the base station; a second mode which is a standby mode (such as, e.g., a standby mode that is engaged when no signal indicating that the receiver on the trackee remains within range of the base station is received)”).
Greenberg discloses all of the subject matter as described above except for specifically teaching the safe zone selected by the user from a plurality of candidate safe zones identified by the tracking system and presented to the user, wherein at least one candidate safe zone is only enabled between a predetermined starting time and a predetermined ending time.
However, Chen in the same field of endeavor teaches the safe zone selected by the user from a plurality of candidate safe zones identified by the tracking system and presented to the user (in paragraph 0005, Chen teaches “Currently, to define a safe zone, a user may first input position information such as a point of interest (POI) via a user interface of an application and then the application searches and finds a candidate list corresponding to the position information and provides the candidate list which includes a number of possible POIs for selection. Thereafter, the user may need to select the correct POI from the candidate list and drags the circle on a map related to the selected POI to change the center of the selected POI and the alert radius so as to define the safe zone”).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use safe zone selection methodology as taught by Chen to modify the tracking system and method of Greenberg in order to provide to define a safe zone for the user (par 0005) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 
Greenberg and Chen disclose all of the subject matter as described above except for specifically teaching wherein at least one candidate safe zone is only enabled between a predetermined starting time and a predetermined ending time.
However, DOYLE in the same field of endeavor teaches wherein at least one candidate safe zone is only enabled between a predetermined starting time and a predetermined ending time (see starting time (102) and ending time (104) in figure 5A), abstract, par 0023-0024, 0032-0033).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the timer system as taught by DOYLE to modify the tracking system and method of Greenberg in order to prevent false alarms when a tracked asset is intentionally removed from a safe zone (abstract) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 3 and 10:
Greenberg further discloses wherein determining that the tracking device has crossed the geographic boundary comprises receiving, by the tracking system from a second mobile device (B in figure 5, base station in figure 6), a second location of the tracking device (502 in figure 5), and wherein the second location is located outside the geographic boundary (figure 5 shows 502 location is outside the geographic boundary).  

Regarding claims 4 and 11:
Greenberg further discloses wherein the second mobile device is the mobile device (device B in figure 5 interpreted to be the mobile device).  

Regarding claims 5 and 12:
Greenberg further discloses wherein the geographic boundary is defined by a threshold distance from a geographic location (par 0005, 0038).  

Regarding claims 6 and 13:
Greenberg further discloses wherein the geographic boundary is defined by a user of the tracking device (geographic boundary shown in figure 5 interpreted to be defined by a user of the tracking device).  
Regarding claims 7 and 14:
Greenberg discloses all of the subject matter as described above except for specifically teaching wherein the candidate safe zones are defined based on historical locations and time of the tracking device.
However, Chen in the same field of endeavor teaches wherein the candidate safe zones are defined based on historical locations and time of the tracking device (par 0027).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use safe zone selection methodology as taught by Chen to modify the tracking system and method of Greenberg in order to provide to define a safe zone for the user (par 0005) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


16.	Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg in view of Chen and further in view of DOYLE as applied to claims 1 and 8 above and further in view of Taylor et al. (US 5867103) (hereinafter Taylor).

Regarding claims 2 and 9:
Greenberg, Chen and DOYLE disclose all of the subject matter as described above except for specifically teaching wherein the geographic boundary is defined based on a history of behavior of the tracking device.
However, Taylor in the same field of endeavor teaches wherein the geographic boundary is defined based on a history of behavior of the tracking device (claim 5).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use locational historic information as taught by Taylor to modify the system and method of Greenberg in order to provide locational tracking of a plurality of monitored persons (claim 5) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


17.	Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg in view of Chen.

Regarding claim 15:
As shown in figures 1-9, Greenberg discloses a non-transitory computer-readable storage medium storing executable computer instructions that, when executed by a hardware processor (304 in figure 3, par 0017) of a tracking system, cause the hardware processor to perform steps (par 0008-0009, 0089), comprising: 
receiving, by the tracking system from a mobile device, a location of the tracking device (par 0008-0009); 
identifying, by the tracking system, a geographic boundary (see figure 5) in which the location of the tracking device is located (par 0008-0009, 0024); 
in response to determining, by the tracking system, that the geographic boundary corresponds to a safe zone (safe location interpreted to be safe zone (see claim 7), configuring the tracking device to operate in a first operating mode (in par 0040, Greenberg teaches “An example of using a signal-sending base station with a receiver on a trackee is the following multi-mode system, which comprises: a first mode which is a low-power mode which operates while a signal is received indicating that the receiver on the trackee remains within range of the base station; a second mode which is a standby mode (such as, e.g., a standby mode that is engaged when no signal indicating that the receiver on the trackee remains within range of the base station is received)”, at least one candidate safe zone associated with a time interval during which the safe zone is active (par 0014, 0040, 0072, 0096) and outside of which the safe zone is not active (par 0013, 0014, 0096) (Please note, this limitation is not supported by the applicant's original disclosure.  See 35 USC 112(a) rejection above); and 
in response to determining, by the tracking system, that the tracking device has crossed the geographic boundary, configuring the tracking device to operate in a second operating mode (par 0040) (in par 0040, Greenberg teaches “An example of using a signal-sending base station with a receiver on a trackee is the following multi-mode system, which comprises: a first mode which is a low-power mode which operates while a signal is received indicating that the receiver on the trackee remains within range of the base station; a second mode which is a standby mode (such as, e.g., a standby mode that is engaged when no signal indicating that the receiver on the trackee remains within range of the base station is received)”).
Greenberg discloses all of the subject matter as described above except for specifically teaching the safe zone selected by the user from a plurality of candidate safe zones identified by the tracking system and presented to the user.
However, Chen in the same field of endeavor teaches the safe zone selected by the user from a plurality of candidate safe zones identified by the tracking system and presented to the user (in paragraph 0005, Chen teaches “Currently, to define a safe zone, a user may first input position information such as a point of interest (POI) via a user interface of an application and then the application searches and finds a candidate list corresponding to the position information and provides the candidate list which includes a number of possible POIs for selection. Thereafter, the user may need to select the correct POI from the candidate list and drags the circle on a map related to the selected POI to change the center of the selected POI and the alert radius so as to define the safe zone”).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use safe zone selection methodology as taught by Chen to modify the tracking system and method of Greenberg in order to provide to define a safe zone for the user (par 0005) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 
  


Regarding claim 17:
Greenberg further discloses wherein determining that the tracking device has crossed the geographic boundary comprises receiving, by the tracking system from an additional mobile device (B in figure 5, base station in figure 6), an additional location of the tracking device (502 in figure 5), and wherein the additional location is located outside the geographic boundary (figure 5 shows 502 location is outside the geographic boundary).  

Regarding claim 18: 
Greenberg further discloses wherein the additional mobile device is the mobile device (device B in figure 5 interpreted to be the mobile device).  

Regarding claim 19: 
Greenberg further discloses wherein the geographic boundary is defined by a threshold distance from a geographic location (par 0005, 0038).  

Regarding claim 20: 
Greenberg further discloses wherein the geographic boundary is defined by a user of the tracking device (geographic boundary shown in figure 5 interpreted to be defined by a user of the tracking device).


18.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg in view of Chen as applied to claim 15 above and further in view of Taylor.

Regarding claim 16:
Greenberg and Chen disclose all of the subject matter as described above except for specifically teaching wherein the geographic boundary is defined based on a history of behavior of the tracking device.
However, Taylor in the same field of endeavor teaches wherein the geographic boundary is defined based on a history of behavior of the tracking device (claim 5).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use locational historic information as taught by Taylor to modify the system and method of Greenberg in order to provide locational tracking of a plurality of monitored persons (claim 5) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/Primary Examiner, Art Unit 2631